Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 6-7, 10-11, 14-15, 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richards (20150349417).
Regarding claims 2, 10 and 18, Richards discloses a method (Fig. 11 & 14) and an apparatus (Fig. 13) for aligning an antenna mounted to a fixed base via a mounting bracket assembly, comprising:
a processor (controller subsystem 600 in Fig. 13, computer subsystem 200 in Fig. 10, paragraph 0046); 
memory (memory 604 in Fig. 13) in electronic communication with the processor; and instructions stored in the memory (computer subsystem may feature or include a microcontroller, a processor, an application specific integrated circuit, and/or a field programmable gate array, or the like and associated signal conditioning circuitry for carrying out the instructions of the algorithms, paragraph 0040) and executable by the processor to cause the apparatus to:

receive, for the first time period, sensor data from one or more sensors mounted on the antenna (accelerometer 606 in Fig. 13); 
identify an amount of adjustment for aligning the antenna from a current angular position to an aligned angular position based at least in part on signal strength information of the one or more radio frequency signals and the sensor data (At step 504 in FIG. 14A, the controller knows where it is, knows where the satellite is, and knows how the unit must be moved to aim the dish at the satellite using data from GPS subsystem 602, compass 604, and accelerometer 606, FIG. 13, paragraph 0056); and 
provide an adjustment signal indicating the amount of adjustment of the mounting bracket assembly to align the antenna (skew drive 60, elevation drive 120 and azimuth drive 190, Fig. 13).
Regarding claims 3, 11, 19, Richards discloses wherein the instructions stored in the memory and executable by the processor to cause the apparatus to identify the amount of adjustment are further executable by the processor to: 
determine that a peak return link signal strength corresponds to an angular position between one or more angular positioning steps associated with communicating at least a subset of the one or more radio frequency signals (power peaks evaluation, determine received peak signal at particular center frequency, paragraph 0061).
Regarding claims 6, 14, 22, Richards discloses wherein the instructions are further executable by the processor to: 
determine a direction of the adjustment for aligning the antenna from the current angular position to the aligned angular position based at least in part on the signal strength information (power peaks evaluation process is based on signal strength).
Regarding claims 7, 15, 23, Richards discloses wherein the instructions stored in the memory and executable by the processor to cause the apparatus to provide the adjustment signal 
provide one or more signals to use as a visual position reference of the antenna on a device external to the antenna (display 65 , Fig. 3).

Allowable Subject Matter
Claims 4-5, 8-9, 12-13, 16-17, 20-21 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov